Citation Nr: 0026101	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left hernioplasty.

2.  Entitlement to an increased (compensable) rating for 
chilblains of the left foot, as a residual of cold injury.

3.  Entitlement to an increased (compensable) rating for 
chilblains of the right foot, as a residual of cold injury.

4.  Entitlement to service connection for residuals of a 
right hernioplasty.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Petersburg, Florida RO.  This case was before the Board in 
September 1997 when it was remanded for additional 
development.

In July 2000, a hearing was held at the St. Petersburg RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

By a November 1999 statement, the veteran raised the issue of 
service connection for a dental condition.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.

(Consideration of the issues of entitlement to an increased 
(compensable) rating for chilblains of the left foot, as a 
residual of cold injury, entitlement to an increased 
(compensable) rating for chilblains of the right foot, as a 
residual of cold injury, and service connection for residuals 
of a right hernioplasty are deferred pending completion of 
the development sought in the REMAND below.)


FINDINGS OF FACT

The veteran's service-connected residuals of a left 
hernioplasty are manifested by a well-healed, non-tender, 
non-painful surgical scar on objective examination.  There is 
no recurrent hernia and no complaints of pain.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
hernioplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, 4.118, including 
Diagnostic Codes 7338, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1942 to August 
1945.  Service medical records note that the veteran 
underwent a hernioplasty for a left inguinal hernia in May 
1945.

A May 1946 rating decision granted service connection for 
residuals of a right herniorrhaphy, evaluated as 
noncompensable, effective in August 1945.  The veteran did 
not appeal this decision.

A May 1953 VA examination report notes no complaints of 
residuals of a hernia.  Upon examination, no hernia was 
found.  A post-operative scar from a left inguinal hernia 
repair was noted to be well healed.

A June 1996 rating decision granted service connection for 
residuals of a left hernioplasty, evaluated as 
noncompensable, effective in March 1996.  In August 1996, 
communication was received from the veteran that was 
construed by the RO as expressing disagreement with the 
assigned rating.

During an April 1997 personal hearing, the veteran provided 
testimony with respect to residuals of a right hernia.  
During the course of his testimony, the veteran stated that 
he did not wear any type of belt or bandage for a hernia 
currently.

A rating decision dated in May 1997 amended the effective 
date for the veteran's service-connected residuals of a left 
hernioplasty from March 1996 to August 1945.  The RO also 
noted that the left hernia had previously been incorrectly 
cited as a right hernia in the 1946 rating decision.

A September 1999 VA special digestive examination report 
notes no complaints related to residuals of a left 
hernioplasty.  The veteran complained of throbbing in the 
right inguinal hernia area upon lifting something heavy.  
Examination revealed that the abdomen was soft and flat.  No 
organs, masses, or tenderness was elicited.  Bilateral 
inguinal hernia scars were noted to be well healed.  
Impression included "intermitted pain or throbbing in the 
left side of the hernia repair area."

During a September 1999 VA special scars examination, the 
veteran stated that although service medical records note 
treatment for a left hernia, the hernia was actually on the 
right.  The veteran further maintained that he was treated 
for a left hernia several years after his military service.  
The examination report notes that the veteran reported no 
symptoms related to his surgical scars.  Examination revealed 
a 9-centimeter, linear, surgical scar on the left abdomen.  
The scar was flesh-colored and non-tender, without 
inflammation or keloid formation.  No limitation of function 
was noted.

During a July 2000 Travel Board hearing, the veteran 
testified that he has had no recurrence of a hernia on either 
side.  He stated that neither the left side nor the right 
side was bothering him.  He further stated that the scar on 
the left side is not tender and does not bother him at all. 

Analysis

The veteran contends that his service-connected residuals of 
a left hernioplasty are more disabling than currently 
evaluated.  Initially, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107.  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of a left hernioplasty.  
Under 38 C.F.R. Part 4, Diagnostic Code 7338, inguinal 
hernia, a noncompensable evaluation is in order for an 
inguinal hernia that is not operated, but remediable, or that 
is small, reducible, or without true hernia protrusion.  A 10 
percent evaluation requires an inguinal hernia that is 
postoperative, recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation requires 
an inguinal hernia that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by a truss, or 
not readily reducible.  A 60 percent evaluation requires an 
inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

On VA examinations in May 1953 and September 1999, the 
clinical evidence did not show the presence of a recurrent 
left inguinal hernia.  Consequently, given the absence of 
recurrence of hernia, the Board concludes that a compensable 
rating for residuals of a left inguinal hernia is not 
warranted under Diagnostic Code 7338.

Consideration has also been given to rating the postoperative 
scar.  In this regard, superficial scars may be rated at 10 
percent when poorly nourished with repeated ulceration, or 
when tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Other scars 
may be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

It does not appear, however, that a compensable evaluation is 
warranted under these codes.  In this case, none of the 
examinations of record have shown that the scar is anything 
but well healed; nor has any pain or tenderness been 
objectively demonstrated.  Moreover, it has specifically been 
noted that the scar causes no limitation of function.  
Accordingly, a compensable evaluation would not be in order 
under the cited diagnostic codes.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for compensable ratings for 
residuals of a left hernioplasty are not met.  The Board also 
has considered whether the veteran is entitled to a "staged" 
rating for his residuals of a left hernioplasty, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to a compensable rating for residuals of a left 
hernioplasty is denied.


REMAND

In September 1996, the veteran submitted a claim for 
increased ratings for his service-connected chilblains of the 
left and right feet, as residuals of cold injury.  The 
veteran's service-connected chilblains are rated under 
38 C.F.R. § 4.104, Diagnostic Code 7122, cold injury 
residuals.  It is noted that the regulation has substantively 
changed twice during the pendency of the veteran's appeal, 
yielding three separate sets of rating criteria applicable to 
his disability: the regulation in effect prior to January 12, 
1998; the regulation in effect from January 12, 1998 through 
August 12, 1998 (62 Fed. Reg. 65207-65224); and the 
regulation in effect from August 13, 1998 to date (63 Fed. 
Reg. 37778-37779 ) (hereinafter the "old," "interim," and 
"new" rating criteria, respectively).  Although the RO 
evaluated the chilblains disabilities under the interim and 
new criteria (see November 1999 rating decision and March 
2000 statement of the case), it does not appear that the RO 
has rated the residuals under the old rating criteria in the 
first instance.  Therefore, consideration of the old, interim 
and new criteria should be accomplished, Karnas v. Derwinski, 
1 Vet. App. 308 (1991), and the criteria most favorable to 
the veteran's claim should be used.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Following the gathering of all available 
medical records, the veteran should be afforded a VA special 
cold injury examination.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

In addition, the veteran contends that the RO erred by 
failing to grant service connection for residuals of a right 
hernioplasty.

A review of the claims folder shows that a May 1999 rating 
decision, in pertinent part, denied entitlement to service 
connection for residuals of a right hernioplasty.  The Board 
notes that a notice of disagreement to this action was 
received in April 2000; however, no statement of the case 
regarding this issue has been issued.  The Court has held 
that the RO's failure to issue a statement of the case is a 
procedural defect requiring Remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also, Manlicon v. West, 12 Vet. 
App. 238 (1999) (in circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued).  Further, 38 
C.F.R. § 19.9 (1999) provides for the Board's Remand for 
correction of a procedural defect.  See also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  Therefore, the RO should furnish the veteran 
with a statement of the case concerning the aforementioned 
issue.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where he has 
received treatment for his service-
connected chilblains of the right and 
left feet since 1999.  After obtaining 
all necessary releases, the RO should 
contact the named medical providers and 
request copies of all medical records 
concerning treatment of the veteran's 
service-connected chilblains of the right 
and left feet since 1999.

2.  Thereafter, the RO should schedule 
the veteran for a VA special cold injury 
examination for the purpose of 
determining the severity of his service-
connected chilblains of the right and 
left feet.  The RO should provide the 
examiner with copies of rating criteria 
for cold injury residuals in effect prior 
to January 1998, from January 1998 to 
August 1998, and from August 1998 to 
date.  The examiner should review the 
claims folder, the applicable rating 
criteria (old, interim, and new), and a 
copy of this Remand before examining the 
veteran.  The examiner should describe 
all symptomatology attributable to 
chilblains of each foot, in terms that 
comport with the old, interim, and new 
rating criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Finally, the 
examiner should, if feasible, distinguish 
between the problems that the veteran has 
with his feet which are attributable to 
his service-connected chilblains, and the 
symptomatology associated with non-
service-connected problems that he has 
with his feet, if any.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all 
deficiencies be remedied.

4.  The RO should furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to service 
connection for residuals of a right 
hernioplasty.  If, and only if, a timely 
substantive appeal is filed, this issue 
should be certified to the Board for 
appellate consideration.

5.  Following the completion of all 
development, the RO should review the 
veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider the old rating criteria for cold 
injury residuals in effect prior to 
January 1998, the interim criteria in 
effect from January 1998 to August 1998, 
and the new rating criteria that became 
effective in August 1998, and apply those 
criteria that are more advantageous to 
the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991), 62 Fed. Reg. 65207-
65244 (December 11, 1997); 63 Fed. Reg. 
37778-37779 (July 14, 1998).  If any 
action taken remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 


- 2 -


